PER CURIAM.
Gerome Darell Randle petitions for a writ of habeas corpus, contending that he is entitled to pre-trial release on reasonable conditions and that the monetary bail set by the trial court is excessive and unreasonable in the circumstances. The State of Florida, in its response to the petition, asserts without contradiction that material facts which were presented to the trial court at the hearing on Randle’s motion for bond reduction have substantially changed in that Randle was discharged from the United States Navy in the interim. We agree and find that this proceeding is essentially moot as a consequence, and deny the petition for that reason.
PETITION DENIED.
WEBSTER, BENTON and POLSTON, JJ., concur.